Case 1:20-mc-00191-WJM-KLM Document 1-2 Filed 11/10/20 USDC Colorado Page 1 of 12




          EXHIBIT A
  Case 1:20-mc-00191-WJM-KLM Document 1-2 Filed 11/10/20 USDC Colorado Page 2 of 12

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                             District
                                                       __________     of Colorado
                                                                   District of __________
                          Daniel Snyder
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.
                          Peter Schaffer                                      )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                                   Mr. Peter Schaffer

                                                       (Name of person to whom this subpoena is directed)

      ✔
      u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Schedule A



 Place: Foley & Lardner LLP c/o Coleman T. Lechner                                      Date and Time:
          600 17th St., Suite 2020S, Denver, CO 80202
          clechner@foley.com

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        11/09/2020

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                 /s/ Coleman T. Lechner
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)    Daniel Snyder
                                                                        , who issues or requests this subpoena, are:
Coleman T. Lechner, Foley & Lardner LLP, 600 17th St., Suite 2020S, Denver, CO 80202; tel. 720-437-2000

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
  Case 1:20-mc-00191-WJM-KLM Document 1-2 Filed 11/10/20 USDC Colorado Page 3 of 12

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
  Case 1:20-mc-00191-WJM-KLM Document 1-2 Filed 11/10/20 USDC Colorado Page 4 of 12

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:20-mc-00191-WJM-KLM Document 1-2 Filed 11/10/20 USDC Colorado Page 5 of 12




                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF COLORADO

   Misc. Action No.

    In re Application of Daniel Snyder
    for an Order Directing Discovery from
    Peter Schaffer Pursuant to
    28 U.S.C. § 1782



                                DOCUMENT SUBPOENA SCHEDULE A


                                               DEFINITIONS

           1.         “Petitioner” or “Mr. Snyder” means petitioner Daniel Snyder, and all of his agents,

   successors, assigns, attorneys and representatives.

           2.         “Respondent” or “You” means Peter Schaffer, and all of his agents, successors,

   assigns, attorneys and representatives, and any and all persons or entities acting or purporting to

   act for or on its behalf or under his control.

           3.         “Eleven” means Eleven Internet Services LLP and all of its officers, directors,

   representatives and employees, and shall include all of Eleven’s past or present parents,

   subsidiaries, divisions, affiliates, assignors, assignees, officers, directors, employees, agents,

   advisors, executives, attorneys, accountants, consultants, or representatives, and any and all

   persons or entities acting or purporting to act for or on its behalf or under its control.

           4.         “MEAWW” means the website titled Media, Entertainment, Arts, WorldWide,

   accessible at http://www.meaww.com.

           5.         The “First Defamatory Article” refers to the article posted on or around July 16,

   2020 at the URL https://meaww.com/washington-redskins-owner-dan-snyder-to-step-down-

   owing-to-sex-trafficking-allegations-fan-reactions, bearing the headline “Washington Redskins

   owner Dan Snyder faces sex trafficking allegations; Internet says, ‘He was on Epstein’s list[.]’”


   4815-9126-9841.1
Case 1:20-mc-00191-WJM-KLM Document 1-2 Filed 11/10/20 USDC Colorado Page 6 of 12




              6.      The “Second Defamatory Article” refers to the article posted on or around July 16,

   2020 at the URL https://meaww.com/washington-redskins-dan-snyder-jeffrey-epstein-sexual-

   harrasment-sex-trafficking-scandal-name-change, bearing the headline “#RedskinsScandal: Will

   Dan Snyder rename Washington Redskins the ‘Epsteins’? Angry Internet screams ‘throw him

   out[.]’”

              7.      The “Defamatory Articles” refers collectively to the articles posted on MEAWW

   on or around July 16, 2020 concerning Petitioner, including the First Defamatory Article and the

   Second Defamatory Article.

              8.      “The Washington Football Team” refers to the professional football team franchise

   in the National Football League previously known as the “Washington Redskins.”

              9.      “Communication” means the transmittal of information (in the form of facts, ideas,

   inquiries, or otherwise), whether orally or in writing, or by any other means or medium.

              10.     “Concerning” shall be interpreted in the broadest sense and shall mean and include,

   without limitation, the words pertaining to, referring to, relating to, regarding, describing,

   supporting,        opposing,   disapproving,   constituting,   embodying,    discussing,   involving,

   memorializing, and dealing with, whether directly or indirectly.

              11.     “Document” is used in the broadest sense permissible under Rule 34 of the Federal

   Rules of Civil Procedure and means each and every written, recorded, or graphic matter or material

   of any kind, type, nature, or description (whether in tangible, hard copy, printed, or electronic

   form), in whatever form, that is or has been in your possession, custody, or control, including, but

   not limited to, all hard copy documents, correspondence, memoranda, tapes, stenographic or

   handwritten notes, forms of any kind, charts, blueprints, drawings, sketches, graphs, plans, articles,

   specifications, diaries, letters, telegrams, photographs, minutes, contracts, agreements, electronic



                                                     -2-
   4815-9126-9841.1
Case 1:20-mc-00191-WJM-KLM Document 1-2 Filed 11/10/20 USDC Colorado Page 7 of 12




   mail, Bloomberg messages, instant messages, text messages, calendars, appointment books,

   computer files, computer printouts, data compilations or any kind, teletypes, teletexes, facsimiles,

   invoices, order forms, checks, drafts, statements, credit memos, reports, position reports,

   summaries, surveys, indices, books, ledgers, notebooks, schedules, transparencies, recordings,

   catalogs, advertisements, promotional materials, films, video recordings, audio recordings, CDs,

   DVDs, computer disks or diskettes, removable media, brochures, pamphlets, or any written or

   recorded materials of any kind, however stored, recorded, produced, or reproduced, and also

   including drafts or copies of any of the foregoing that contain any notes, comments, or markings

   of any kind not found on the original documents or that are otherwise not identical to the original

   documents.

           12.        “Include” or “Including” shall each be interpreted in every instance as being

   illustrative of the information requested, shall be read as “including, without limitation,” and shall

   not be interpreted to exclude any information otherwise within the scope of these requests.

           13.        “Person” or “Persons” means natural persons, proprietorships, corporations,

   partnerships, joint trusts, joint ventures, groups, associations, organizations, and all other entities.

           14.        “Requests” means the enumerated requests set forth in the section of this Schedule

   A titled “Documents Requested.”

                                              INSTRUCTIONS

           1.         Unless a particular request states otherwise, the relevant time period to which each

   request refers is January 1, 2020 to present.

           2.         The past tense form shall be construed to include the present tense, and vice versa,

   whenever such a dual construction will serve to bring within the scope of a request any response

   that would otherwise not be within its scope.



                                                      -3-
   4815-9126-9841.1
Case 1:20-mc-00191-WJM-KLM Document 1-2 Filed 11/10/20 USDC Colorado Page 8 of 12




           3.         The singular form of a noun or pronoun shall include the plural of the noun or

   pronoun, and vice versa.

           4.         Each category of documents in these requests extends to any and all documents in

   your possession, custody, or control, including all drafts and non-identical copies. A document

   shall be deemed to be in your possession, custody, or control if it is in your physical custody, or if

   it is in the physical custody of any other person and you (a) own such document in whole or in

   part; or (b) have a right by contract, statute, or otherwise to use, inspect, examine, or copy such

   document; or (c) have an understanding, express or implied, that you may use, inspect, examine,

   or copy such document; or (d) as a practical matter, have been able to use, inspect, examine, or

   copy such document. Such documents shall include, but are not limited to, documents that are in

   the custody of any of your attorneys, representatives, or other agents.

           5.         All requests for the production of documents shall be construed to include any

   additional documents responsive to these requests that are discovered or that come into your

   possession after the date of production.

           6.         All documents should be produced either in the order and format in which they

   were maintained in the normal course of business or in another format to be mutually agreed upon

   by the parties. Documents should contain a clear indication of where each document ends and the

   next begins. Documents maintained in a file folder or binder should be preceded by the file folder

   or binder label, if one exists. All attachments to a document should be produced with the document.

   All documents should be marked with a bates-stamp or similar serial document identifying system.

           7.         With respect to electronically stored information (“ESI”):

                      a.     All electronic mail, HTML and dynamic files (including but not limited to

                             spreadsheets and databases) responsive to these requests that are maintained



                                                     -4-
   4815-9126-9841.1
Case 1:20-mc-00191-WJM-KLM Document 1-2 Filed 11/10/20 USDC Colorado Page 9 of 12




                           in the usual course of business in electronic format shall be produced in

                           their native format along with the software necessary to interpret such files

                           if such software is not readily available.

                      b.   All other documents responsive to these requests that are maintained in the

                           usual course of business in electronic format shall be produced in properly

                           unitized, single-page TIFF Group IV format complete with full text extracts

                           and all associated metadata.

                      c.   All documents responsive to these requests shall be produced with the

                           metadata normally contained within such documents. If such metadata is

                           not available, each document shall be accompanied by a listing of all file

                           properties concerning such document, including, but not limited to, all

                           information concerning the date(s) the document was last accessed, created,

                           modified or distributed, and the author(s) and recipient(s) of the document.

                      d.   Under no circumstances should ESI be converted from the form in which it

                           is ordinarily maintained to a different form that makes it more difficult or

                           burdensome to use the ESI. ESI should not be produced in a form that

                           removes or significantly degrades the ability to search the ESI by electronic

                           means where the ESI is ordinarily maintained in a way that makes it

                           searchable by electronic means. Databases or underlying data should be

                           produced subject to discussions of production format issues with

                           Petitioner’s counsel. If you decline to search or produce ESI on the ground

                           that such ESI is not reasonably accessible because of undue burden or cost,

                           identify such information by category or source and provide detailed



                                                    -5-
   4815-9126-9841.1
Case 1:20-mc-00191-WJM-KLM Document 1-2 Filed 11/10/20 USDC Colorado Page 10 of 12




                              information regarding the burden or cost you claim is associated with the

                              search or production of such ESI.

            8.         If any document or data, including ESI, that you are requested to produce or identify

    herein was at one time in existence, but has been lost, discarded, or destroyed, identify in writing

    each document and provide the following information: (a) the date or approximate date it was lost,

    discarded, or destroyed; (b) the circumstances and manner in which it was lost, discarded, or

    destroyed; (c) the reason or reasons for disposing of the document (if discarded or destroyed),

    including whether such destruction, etc., was pursuant to a written records retention or destruction

    policy; (d) the identity of all persons authorizing the document and/or having knowledge of the

    document; (e) the identity of the persons who lost, discarded, or destroyed the document; (f) the

    identity of any persons having knowledge of the contents thereof; and (g) a detailed summary of

    the nature and contents of the document, including the author(s) of the document(s), the name of

    the person(s) to whom the document(s) was/were delivered or addressed, including indicated or

    blind copy recipients, the date of the document(s), and a description of the subject matter thereof,

    including any attachment or appendices, and the number of pages.

            9.         If you object in whole or in part to the production of any document or tangible thing

    based on a claim of privilege or work product, or for any other reason, provide a list of the

    documents being withheld and for each such document: (a) state and, if the privilege is governed

    by state law, which state’s privilege rule is being invoked and (b) provide a description of the

    document, including (i) the type of document; (ii) the general subject matter of the document; (iii)

    the date of the document; (iv) the location and custodian of the document; (v) the author of the

    document, the addressee of the document, any other recipients shown in the document, and, where




                                                       -6-
    4815-9126-9841.1
Case 1:20-mc-00191-WJM-KLM Document 1-2 Filed 11/10/20 USDC Colorado Page 11 of 12




    not apparent, the relationship of the author, addressees, and recipients to each other; and (vi) the

    basis for your objection, including the nature of the privilege which is being claimed.

            10.        If any of these documents cannot be produced in full, or if you object to producing

    any document in full, you are to produce them to the fullest extent possible, specifying clearly the

    reasons for your inability to produce the remainder and stating any information, knowledge, or

    belief you have concerning the unproduced portion.

            11.        The specificity of any request herein shall not be construed to limit the generality

    or reach of any other request herein.

                                        DOCUMENTS REQUESTED

            1.         All Documents and Communications concerning Mr. Snyder.

            2.         All Documents and Communications concerning the Team.

            3.         All Documents and Communications concerning MEAWW, Eleven and/or any

    affiliates, agents or employees thereof.

            4.         All Documents and Communications concerning the Defamatory Articles and/or

    any actual or anticipated negative publicity concerning Mr. Snyder.

            5.         All Documents and Communications between You and any third party concerning

    Mr. Snyder, the Defamatory Articles and/or any actual or anticipated negative publicity concerning

    Mr. Snyder.

            6.         All Documents and Communications between You and Ms. Mary Ellen Blair.

            7.         All Documents and Communications between You and any employees, officers,

    directors, and/or executives of Moag & Co., Inc.




                                                       -7-
    4815-9126-9841.1
Case 1:20-mc-00191-WJM-KLM Document 1-2 Filed 11/10/20 USDC Colorado Page 12 of 12




    Dated: November 9, 2020
           Denver, CO

                                      By: s/ Coleman T. Lechner
                                      Coleman T. Lechner
                                      FOLEY & LARDNER LLP
                                      600 17th St., Suite 2020S
                                      Denver, CO 80202
                                      Tel. 720-437-2000
                                      clechner@foley.com

                                      Rizwan A. Qureshi (Admission Pro Hac Vice
                                      Pending)
                                      REED SMITH LLP
                                      1301 K Street NW
                                      Suite 1000, East Tower
                                      Washington, DC 20005
                                      Tel: (202) 414-9200
                                      rqureshi@reedsmith.com

                                      Jordan W. Siev (Admission Pro Hac Vice Pending)
                                      599 Lexington Avenue, 22nd Floor
                                      New York, NY 10022
                                      Tel: (212) 521-5400
                                      jsiev@reedsmith.com

                                      TACOPINA, SEIGEL & DEOREO, P.C.
                                      Joseph Tacopina
                                      Chad D. Seigel
                                      275 Madison Avenue, 35th Floor
                                      New York, NY 10016
                                      jtacopina@tacopinalaw.com
                                      cseigel@tacopinalaw.com
                                      (Admission Pro Hac Vice Forthcoming)

                                      Attorneys for Petitioner
                                       Daniel Snyder




                                       -8-
    4815-9126-9841.1
